HOUCK, J.
Mary Kess sued Eufemia Betlyewski in the Cleveland Municipal Court alleging that she was assaulted and, by violence, of blows on her head, face and body, sustained a fractured rib and other bodily injuries and suffered great pain.
Trial was had to a jury which returned a verdict in favor of Kess for $500.00 and judgment was entered on the verdict. Error was prosecuted on the grounds that the verdict and judgment are manifestly against the weight of the evidence and that the verdict is excessive.
If the facts and statements made by counsel in the case are to be relied upon, then in view of the injuries as admitted by counsel to have resulted to the plaintiff below by the acts of the defendant and under all the circumstances and surroundings in the case, this court can reach but one conclusion, namely, that the pudgment is not excessive and is not contrary to the evidence.
Judgment affirmed.
(Shields, PJ., and Lemert, J., concur).